Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group 1 in the reply filed on 3/23/22 is acknowledged.  Applicant’s further election of the peptide species of SEQ ID NO:13 is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

2.   Claims 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  non-elected inventions.

	Upon reconsideration the species requirement has been withdrawn.

Claims 1-8, 10, 11, 13, 15-19, and 21 are under examination.

3.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.   Claims 1, 3-8, 10, 11, 13, 15-18, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
	A) In Claim 1, the recitation of, “a non-naturally occurring peptide…” renders the claim vague and indefinite as there is no way to determine if any particular peptide of the claim is non-naturally occurring or not.  Until such time as every protein in the universe has been sequenced the claim is considered to be vague and indefinite.  Accordingly, the metes and bounds of the claim cannot be determined.

5.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 3-8, 10, 11, 13, 15-18, and 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the functional degenerate peptides of the claims.

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description Requirement” make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the  or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).

The instant claims encompass the use of an indeterminately large genus of variants, just a handful of which are disclosed in the specification.  Additionally, the claims comprise “reach-through” type claims that attempt to obtain patent protection for peptides that have not yet been developed.  Note that the claims are not read in a vacuum; they are read in light of the specification.  Note the title, “PHOSPHOLIPASE A2 RECEPTOR ANTIGENS AND THEIR MEDICAL USE” and the abstract, “…The present invention further relates to the use of such peptides as a medicament such as for the prevention and treatment of kidney disease.  While each of the countless peptides of the claims could be tested for such, applicant clearly was not in possession of a representative number of functional peptides at the time of filing.  Note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). 

Turning to the Courts, they have interpreted 35 U.S.C. §112(a) to require the patent specification to:
“…describe the claimed invention so that one skilled in the art can recognize what is claimed”,
Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).  Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.  Given the broadly claimed genus of fragments and variants, and in the absence of sufficient disclosure of relevant identifying characteristics for said fragments and variants comprising the claimed functional limitations, the patentee must establish:
 	“…a reasonable structure-function correlation”,
either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014):
“A sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus…”, see AbbVie, 759 F.3d at 1297.
Accordingly, there is insufficient written description of the required kind of structure-identifying functional information about the corresponding makeup of the peptide variants of the claim to demonstrate possession.

Thus, in view of the above-mentioned scientific fact and case law one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus of functional degenerate peptides of the claims. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

7.   No claim is allowed.  Claims 2 and 19 would be allowable if recited in independent form.

8.   Closest prior art: U.S. Patent No. 6,436,673.  The patent teaches the peptide of SEQ ID NO:1 (SEQ ID NO:3 in the reference) and the sequence search returned the peptide as “artificial”.  A BLAST search, however, shows that the peptide is found in numerous species of phospholipase A2 receptors.

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

10.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 8/18/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644